Citation Nr: 1137596	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  07-34 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for sterility.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel







INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the above Regional Office (RO).  

After the statement of the case (SOC) was issued in September 2007, the Veteran submitted a copy of the Battle Drill Guide System, Infantry Specific Training for the U.S. Marine Corps.  Although no waiver was submitted along with this evidence, the Board's decision herein denying service connection for sterility is based on the fact that there is no competent and credible evidence of a current disability.  Thus, the additional evidence submitted by the Veteran is not relevant or material to the outcome of the issue currently on appeal and does not preclude a decision by the Board at this time.  38 C.F.R. § 20.1304(c) (2011).  


FINDING OF FACT

At no time during the current appeal period has the Veteran been sterile.


CONCLUSION OF LAW

Sterility was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In pre-adjudication letters dated in September 2005 and November 2005, the RO informed the Veteran of the information and evidence necessary to substantiate his service connection claim, the division in responsibilities of fulfilling these duties, and the effect of this duty upon his claims.  Although the Veteran has not been informed of the manner in which ratings and effective dates are assigned, this notice deficiency is not prejudicial to the Veteran.  As the Board will explain in further detail in the following decision, the competent and credible evidence of record does not support the grant of service connection for sterility.  Thus, the Board is denying the service connection claim on appeal, and no rating or effective date will be assigned.  See Dingess, 19 Vet. App. at 484.  Accordingly, the Board concludes that all pertinent required notice has been given to the Veteran.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  His in-service and relevant post-service medical reports are of record.  

Although a VA examination was not scheduled to obtain a medical opinion, the Board finds that it is not necessary.  Under the VCAA, VA is obliged to provide an examination when the veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); & Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Here, competent and credible evidence of record does not reflect the Veteran's sterility, and he has failed to submit or to identify any such evidence.  Accordingly, an examination is not required here, even under the low threshold of McLendon.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to the claim adjudicated herein.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  See also Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In the instant appeal, the Veteran seeks service connection for sterility that he contends may have begun in service.  He believes his sterility is the result of Anthrax injections and/or exposure to Tritium Radiation that leaked from a broken Sight Unit on a 60MM mortar weapon.  He has essentially based his claim on the fact that he was unable to father a child with a previous partner, who already had several children from other relationships.  However, the primary impediment to a grant of service connection here is the absence of competent and credible evidence of a current disability.  In this case, the greater weight of the competent and credible evidence indicates that the Veteran has not been found to be sterile at any time during the appeal period.  
The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

The Veteran's service treatment records (STRs) are negative for any complaints, treatment, or findings suggestive of sterility.

Post service treatment records include a semen analysis dated in March 2006, which shows a low sperm count.  During an urologic consultation in October 2006, the Veteran reported that he and his current partner had not yet attempted to conceive, but planned to try soon.  He was concerned because his unprotected sex with a previous partner, who had several children, did not result in a pregnancy.  On examination, the penis was normal, and the testicles descended bilaterally but were slightly high riding.  The Veteran had fullness, particularly in the left hemiscrotum, but the examiner was unable to determine whether or not it was a varicocele.  Referring to the results of the semen analysis, the examiner informed the Veteran that he was not necessarily sterile.  The Veteran was then advised to attempt to conceive for one year, particularly given his and his partner's young age.  A May 2007 entry shows that the Veteran began testosterone injections for low testosterone levels.  

This medical evidence does not reflect a diagnosis of sterility.  Although a low sperm count may, or may not, be a manifestation of a chronic disorder, it is not by itself disabling and in any event is not conclusive clinical evidence of sterility.  Further, the Veteran's concerns alone cannot satisfy that criteria.  In the absence of a clear diagnosis of sterility at any time during the current appeal period, an award of service connection is not warranted.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability). 

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Importantly, however, and of particular significance to the Board in this matter, is the fact that, at no time during the current appeal has a diagnosis of sterility been made.  Based on this evidentiary posture, service connection cannot be awarded.  

Finally, in reaching the above conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, or his written statements.  As to his assertions that he is sterile as a result of service, the Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

That said, the Board notes that the Veteran in the current appeal is not a medical professional and that his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His contentions are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  In this case, there is no supporting medical evidence that the Veteran is sterile.  While there are some symptoms and disabilities that are capable of observation, report, and diagnosis by laypersons, the Board notes that a diagnosis of infertility requires medical observation and testing.  The Veteran's belief that he is sterile is far outweighed by this factor.  See Jandreau supra & Buchanan supra.  

Accordingly, for these reasons, the preponderance of the evidence is against the claim.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for sterility is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


